Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 29-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/25/2022.
Applicant’s election without traverse of claims 17-28 and 33-35 is acknowledged.
Pending claims are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 20, 22, 34, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 22 recites “wherein, in the identifying, all plant rows in the detected field section are identified”. It is not clear if “all plant rows” in this limitation refer to a part of or different set from “at least one plant row” defined in claim 17 line 4.

Claim 34 recites “in particular onto the field section”. It is unclear if “in particular” indicates positive recitation of “onto the field section”. 

Claim 35 recites “in particular a green color component and/or an infrared component”. It is unclear if “in particular” indicates positive recitation of “green color component” and “infrared component”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 20-23, 26-28, 33-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beck (US 5585626).
Re claim 17, Beck discloses a method for applying a spray onto a field (shown in figs. 9A-9B), the method comprising: 
detecting plants (“By storing past information on which sensors detect the most objects having special characteristics of plants”, col. 9, ln 36-37) in a field section (shown in fig. 9A) of the field with an optical (abstract) and/or infrared detection unit (“Distance information and information on whether an illuminated object has spectral reflectance indicative of crop plant, weed plant or soil”, col. 9, ln 33-34); 
identifying at least one plant row in the detected field section (col. 2, ln 52-54, col. 9, ln 36-37, identify via the “special characteristics of plants”); 
defining a plant area encompassing the at least one identified plant row and a weed area (col. 9, ln 39-43: “the central digital processor determines which illuminated objects having special plant characteristics are crop plants in rows 37 and which are randomly scattered weeds 38”), different from the plant area (see plant area 37, as 
ascertaining a plant identifier (via “spectral reflectance indicative of…weed plant”; col. 9, ln 33-34) of the weed area (area where the weed exists) and 
applying the spray onto the weed area, depending on the ascertained plant identifier with a spraying device (spray nozzles; col. 9, ln 43-45: “Accordingly, the central digital processor disables the spray nozzles located over the rows 37 of crops. As a result, only the weeds 38 in the middles are sprayed”).

Re claim 20, Beck discloses the method of claim 17, wherein, in the applying, the spray is applied essentially uniformly onto the weed area, in particular onto the field section (the nozzles spray wherever weeds 38 is) .

Re claim 21, Beck discloses the method of claim 17, wherein the identification of the plant row takes place by utilizing at least one of the following pieces of information: a color component, in particular a green color component of the detected plants, an infrared component of the detected plants, plant spacing, plant row spacing, growth stage of the plants (col. 9, ln 38-40: “sensors detect the most objects having heights consistent with the expected crop height,”), GPS coordinates of a sowing of the plants.

Re claim 22, Beck discloses the method of claim 17, wherein, in the identifying, all plant rows in the detected field section are identified (col. 9, ln 38-42: “sensors detect the most objects having heights consistent with the expected crop height, the central 

Re claim 23, Beck discloses the method of claim 17, wherein the plant area around a plant-row mid-point line is defined (plant area with the middle plant 37; see figs. 9A-9B).

Re claim 26, Beck discloses the method of claim 17, wherein the identified plant row extends essentially in a straight line (see fig. 9A).

Re claim 27, Beck discloses the method of claim 17, wherein, in the detecting, the plants are detected by utilizing a color component (col. 13, ln 40-57 indicate color component is utilized as it is associated different levels of spectral reflectance).

Re claim 28, Beck discloses the method of claim 17, wherein, in the detecting, the optical and/or infrared detection unit (sensors 36) and/or in the step of applying, the spraying device are/is situated on an agricultural vehicle (see sensors 36 on vehicle shown in figs. 9A and 9B) and/or on an aircraft and/or on a trailer.

Re claim 33, Beck discloses the method of claim 17, wherein the spray includes a plant protection product (col. 9, ln 5: herbicide, which corresponds to one of the listed plant protection product in applicant’s disclosure).



Re claim 35, Beck discloses the method of claim 17, wherein, in the detecting, the plants are detected by utilizing a color component (col. 13, ln 40-57 indicate color component is utilized as it is associated different levels of spectral reflectance, chlorophyll pigment is green), in particular a green color component and/or an infrared component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 5585626) in view of Hollstein (US 20180024050).
Re claim 18, Beck discloses the method of claim 17, but does not teach the plant identifier represents an extent to which the weed area is covered by plant material and/or an amount of plant material in the weed area and/or a number of plants in the weed area.
Hollstein discloses a method to determine a weed percentage in an observation section of a field to optimize herbicide spray (claim 1, abstract). In this disclosure, the plant identifier represents an extent to which the weed area is covered by plant material and/or an amount of plant material in the weed area and/or a number of plants in the weed area. This plant identifier parameter is considered in term of weed percentage, wherein high weed percentage indicates the need to spray the plant protection agent in the appropriate dose, herbicide or fertilizer (par. 30), as opposed to having lower weed percentage corresponding to an acceptable amount when spray is not immediately required. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to incorporate the teachings of Hollstein to utilize the plant identifier that represents an extent to which the weed area is covered by plant material and/or an amount of plant material in the weed area and/or a number of plants in the weed area. Doing so would improve effectiveness of plant treatment and reduce cost by optimizing application of treatments based on prioritized needs. 


Hollstein discloses a method to determine a weed percentage in an observation section of a field to optimize herbicide spray (claim 1, abstract). In this disclosure, the treatment application encompasses a comparison of the ascertained plant identifier with a threshold value, the step of applying being carried out once the threshold value has been reached, undershot, or exceeded (par. 28-30). High weed percentage is detected relative to the threshold indicates the need to spray the plant protection agent in the appropriate dose (par. 30), herbicide, as opposed to having lower weed percentage corresponding to an acceptable amount when spray is not immediately required. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to incorporate the teachings of Hollstein to utilize the step of applying encompasses a comparison of the ascertained plant identifier with a threshold value, the step of applying being carried out once the threshold value has been reached, undershot, or exceeded. Doing so would improve effectiveness of plant treatment and reduce overall cost by optimizing application of treatments based on prioritized needs. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 5585626) in view of Wu (US 10255670).

Wu discloses procedures for monitoring and control weed and improve crop yield (abstract) wherein the plant area is defined by using neighboring pixels (col. 15, ln 7-13) of the detected plants of the plant area (see fig. 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to incorporate the teachings of Wu to have the plant area being defined by using neighboring pixels of the detected plants of the plant area. Doing so would allow for fine resolution of plant monitoring, control and correlation analysis for improvement of crop yield, land preservation, water waving and reducing the use of harmful chemical in each crop field area, as taught by Wu in column 1, lines 49-59.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 5585626) in view of Gall (US 20170223947).
Re claim 25, Beck discloses the method of claim 17, but does not teach the plant area has a variable width, the width depending on a growth stage of a plant of the plant area situated in the corresponding area.
	Gall discloses appartus and method for in-field data collection that describes how all growth stages of plants and variable row widths from 20-40 inches are considered (par. 42). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Beck to incorporate the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752